Citation Nr: 1545527	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a service-connected right shoulder disability.



REPRESENTATION

Appellant represented by:	John Berry, Attorney-at-Law



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted the Veteran's claim for service connection for a right shoulder disability and assigned a 10 percent disability rating, effective April 28, 2008.  In a March 2012 decision, the Board granted a higher 20 percent rating for the disability, throughout the appeal period.  The RO also assigned a temporary total rating under 38 C.F.R. § 4.30 from September 9, 2010 to December 1, 2010, for convalescence after surgery.

In a September 2012 Order by the United States Court of Appeals for Veterans Claims (Court), the Board's March 2012 decision was vacated to the extent it denied an increase in excess of 20 percent for the right shoulder disability.  In July 2013, the Board remanded the issue to the RO for additional development.

In June 2014, the Board determined that the criteria were not met for a scheduler rating higher than 20 percent prior to September 9, 2010 or from December 1, 2010 for the service-connected right shoulder disability.  Thereafter, the Veteran again appealed the denial of an increased initial rating to the Court.  In a May 2015 Order, the Court vacated the Board's decision and remanded the claim for further development pursuant to a Joint Motion for Partial Remand (Joint Motion) filed by representatives of the Veteran and VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum opinion addressing the severity of the Veteran's disability during flare-ups.
In the Joint Motion, the parties agreed that remand was warranted because the Board "did not ensure that Appellant was provided with an adequate medical examination to assess the severity of his right-shoulder disability during flare-ups." The parties referenced the September 2013 VA examination report, which was ordered in light of the deficiencies in April 2009 and August 2011 VA examinations.  The parties contend the September 2013 examiner "failed to discuss the favorable evidence during flare-ups" and "failed to offer any insight into the degree of resulting impairment during such a flare-up because '[th]e [V]eteran was not experiencing a flare[-]up at the time of [the] examination.'" See April 2015 Joint Motion (emphasis in original).  

The parties assert that VA is required to consider the effect of flare-ups on a claimant's disability and that it is not required that an examination take place during a flare-up.  Pursuant to DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), "a medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups."  The parties concluded that given the examiner's failure to assess the Veteran's disability as to flare-ups, remand was once again warranted to ensure the Veteran is provided an adequate examination.

In an August 2015 statement in support of claim, the Veteran indicated that the symptoms he was experiencing at the time of the September 2013 examination consisted of mild to moderate pain with occasional radiation down his right arm to his fingertips that would occur 25 to 50 percent of the day.  In addition, he indicated feeling tightness in the right shoulder and right trapezius muscle which he explained limited his range of motion and caused him to use his left arm more often than his right.  He indicated taking prescription medication, using alternating heat and ice packs along with biofreeze topical ointment.  He indicated he stretched regularly and limited the use of his right arm.  He also noted that he experienced "sharp pain with forward reaching and overhead reaching."  He was also experiencing moderate pain when attempting to sleep on his right side.

In another August 2015 statement in support of claim, the Veteran stated that he was currently experiencing intermittent mild to moderate right shoulder pain at rest.  He explained the pain was usually variable from a deep ache to a sharp pain depending on activity.  He indicated having difficulty attaining a comfortable sleeping position due to not being able to sleep on his right side on account of pain in the right shoulder.  He noted that even though he is right handed, he completes normal everyday tasks with his left hand on a regular basis due to decreased comfort and stability with his right arm and hand.  He reported that he limited what he carried to no more than 10 pounds in his right hand and stated that he could not carry anything with a shoulder strap on his right shoulder without moderate to severe pain.

Given this evidence and in compliance with the Court Order, the Board will remand the claim for an addendum opinion to specifically address the severity of the Veteran's disability during flare-ups.

Accordingly, the case is REMANDED for the following action:

1. Provide access to the electronic claims file to the September 2013 VA examiner, or, if that examiner is not available, to another suitable medical professional to provide an addendum opinion to specifically address the severity of the Veteran's right shoulder disability during flare-ups.  

If it is believed that an additional examination is needed to better assess the current severity of the Veteran's disability, one should be scheduled.

The examiner should address the approximate range-of-motion loss in degrees that might be anticipated due to flare-ups in pain or tightness in the right shoulder, as described by the Veteran at his various examinations and in various statements in support of claim.  In other words, the examiner should determine whether the Veteran experienced additional functional loss in excess of that reported in the VA examination reports, and, if so, state any additional limitation of motion experienced during the appeal period in terms of degrees, if possible.

If such approximation of additional range-of-motion loss is not possible or it is not feasible to provide an opinion as to the severity of the Veteran's disability during flare-ups, the examiner must provide a reason for that inability or any speculation in as much detail as possible. 

The examiner should review the Joint Motion for Partial Remand filed in April 2015 and ensure that the opinion sought in the Motion is provided to the extent possible.

An opinion should be provided despite the fact that the Veteran's symptoms are not continuously flaring and were not flaring at the time of the September 2013 VA examination.  Again, the examiner should opine as to any resultant loss in range of motion due to flare-ups in terms of degree at any point when it is possible during the appeal period, specifically prior to September 9, 2010 and from December 1, 2010.

The examiner must provide a rationale for any opinion expressed and identify the facts relied on in reaching any opinion provided.

2.  To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action, to include scheduling the Veteran for another VA examination if appropriate.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO should readjudicate the claim.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




